Supplemental Opinion on Petition fob Reheabing. Me. Chief Justice Hollebich delivered the opinion of the court: This case again comes before the court on claimants ’ petition for rehearing. The attention of the court is particularly directed to the case of The People Ex Rel. McDavid vs. Barrett, Auditor, etc., 370 Ill. 478, also to a recent Act of the Legislature of this State entitled “An Act Concerning Damages Caused by Escaped Inmates of Charitable Institutions Over Which the State Has Control,” Session Laws 1935, page 255. The McDavid case and two other cases consolidated therewith, involved the constitutionality of appropriations made by the Legislature for the benefit of the widows of certain Circuit Judges. The question involved was whether the appropriations were made for a public purpose, or whether the same were made for a private purpose, in violation of Section 20 of Article 4 of the Constitution. After fully considering the matter, the Supreme Court said: “Our conclusion is that the appropriations in controversy are of a public nature, enhancing the general welfare and are therefore valid.” There is nothing in that case which in any way affects the issues here involved. The only question involved in that case was the authority of the Legislature to make certain appropriations. The court held that the Legislature had such authority, and sustained the provisions of the Act. The jurisdiction of the Court of Claims or its right to enter an award was not involved or considered. That the Legislature has the authority to make an appropriation to the claimant in this case, if it sees fit to do so, there can he no doubt. However, this court has only such jurisdiction as the Legislature has conferred upon it, and under existing statutes, as construed by this court, we have no authority to allow an award under the facts in this case. The provisions of the aforementioned Act of the General Assembly relative to damages caused by escaped inmates of certain charitable institutions, are as follows: “Whenever a claim is filed with the Department of Public Welfare for payment of damages to property, or for damages resulting from property being stolen, heretofore or hereafter caused by an inmate who has escaped from a charitable institution over which the State of Illinois has control while he was at liberty after his escape, the Department of Public Welfare shall conduct an investigation to determine the cause, nature and extent of the damages inflicted and if it be found after investigation that the damage was caused by one who had been an inmate of such institution and had escaped, the said department may recommend to the Court of Claims that an award be made to the injured party, and the Court of Claims shall have power to hear and determine such claims.” ■Such Act merely provides, under certain circumstances, for an investigation by the Department of Public Welfare. If it is found, as the result of such investigation, that damage has been caused by an escaped inmate of a State charitable institution, the Department may recommend to the Court of Claims that an award be made to the injured party, and the Court of Claims is given specific power to hear and determine such claims. Such Act has no direct bearing on the question here involved. Inferentially, however, it is an argument against the claimant, as it must have been considered that in the absence of such legislation, the Court of Claims had no jurisdiction to act on such claims; — otherwise it would not have been necessary to provide therein that “the Court of Claims shall have power to hear and determine such claims.” The other matters set. forth in the petition for rehearing were fully considered by the court on the original hearing. There is nothing in the petition for rehearing which causes us to change our views as expressed in the original opinion, and the petition for rehearing is therefore denied.